Citation Nr: 1402766	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-46 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to June 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the San Diego, California RO, which found that new and material evidence had not been received to reopen the claim.  In September 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; no such evidence was received.

The issue of service connection for PTSD on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no confirmed diagnosis of PTSD and no credible evidence corroborating a stressor event in service.  

2.  Evidence received since the April 2006 rating decision includes new sworn testimony from the Veteran regarding stressors in service; presumed credible for the purpose of reopening, it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter addressed; however, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An unappealed April 2006 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no confirmed diagnosis of PTSD and no credible evidence corroborating an alleged stressor event in service.  He did not submit new and material evidence within a year following, and the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  
Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply; although the Veteran had wartime service in Vietnam, he has not alleged that he engaged in combat or was exposed to hostile action or terrorist activity during active duty service.

The evidence of record at the time of the April 2006 rating decision included the Veteran's STRs, his DD 214 separation document, VA treatment records, and lay statements from the Veteran.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding a psychiatric disability.  On June 1965 service separation examination, psychiatric evaluation was normal.

The Veteran's DD 214 separation document reflects that his MOS was gunsmith.  He has reported that he was stationed in Vietnam from February 1963 to January 1965.  December 2005 and January 2006 VA memoranda each include a formal finding of unavailability of his service personnel records.

VA treatment records from January 2000 reflect treatment for chronic anxiety, and records from June 2001 reflect treatment for depression, with the onset of depression cited as in July 2000.

In a May 2005 statement, the Veteran related that he witnessed fellow soldiers being killed while he was stationed in Cam Rahn Bay.  He stated that he measured and handled body bags to send these soldiers home.

Based on the evidence outlined above, an April 2006 rating decision denied the Veteran service connection for PTSD, finding, in essence, that there was no evidence of a confirmed diagnosis of PTSD or corroborating evidence of a stressor event in service.  

Evidence received since the April 2006 rating decision consists essentially of VA and Vet Center treatment records reflecting ongoing treatment for depression and insomnia, private treatment records, lay statements from the Veteran and his wife, and sworn testimony by the Veteran.  

On February 2006 Vet Center treatment, the Veteran presented with PTSD symptoms including anger, irritability and rage, depression, difficulty trusting others, feeling guilty, hyper-alertness and startle reactions, sadness, having thoughts and memories that would not go away, isolation, loss of interest in pleasurable activities, low tolerance to stress, problems with authority, nightmares, substance abuse, trouble sleeping, and anxiety.  He reported that he was exposed to dead bodies while in Vietnam, and that the thoughts and nightmares of his service still haunt him daily; the memories and nightmares had worsened since the beginning of the war in Iraq.  The assessment was that the Veteran met the criteria for PTSD and for alcohol abuse.

In a March 2008 statement, the Veteran's wife described his mental health difficulties related to serving in Vietnam.

In a March 2008 stressor statement, the Veteran stated that while he served on the U.S.S. Epping Forest from 1962 to 1964, deep sea divers went looking for mines and sometimes surfaced too quickly and died, which he witnessed.  He stated that he was in charge of measuring body bags for transport of the bodies.  He stated that he was the gun mount on the ship, just below the person firing the gun, and he was responsible for retrieving misfired gun shells and throwing them in the ocean.  When asked to clarify a timeframe for the cited stressor regarding the deep sea divers for the purpose of further research, the Veteran approximated August 1964; he stated that he did not know any names.  A June 2008 VA memorandum includes a formal finding on a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD.

July 2008 and December 2008 rating decisions found that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.

Private treatment records from July 2008 to January 2009 include assessments of PTSD and anxiety.  The Veteran reported that his PTSD symptoms began when the Iraq war began.

On February 2009 VA treatment, the Veteran reported that he first saw a psychiatrist for treatment in 1999, and that records of such treatment were lost.  He reported that he sees dead faces from his experiences in Vietnam and has nightmares about things that happened since Vietnam.  Following a mental status examination, the diagnostic impressions included a mood disorder, not otherwise specified; PTSD; rule-out alcohol dependence; and a past history of polysubstance abuse.  

February 2009, August 2009, and September 2010 VA memoranda each include a formal finding on a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD.

At the September 2013 Board hearing, the Veteran testified that he was stationed on board the U.S.S. Epping Forest in Vietnam, from 1963 to 1965, patrolling the waters and guarding "SeaBees" as they built a pier.  He testified that he was stationed in Cam Rahn Bay and Nha Trang.  He testified that it was his ship's duty to sweep the water for mines and protect the divers as they searched for mines; he testified that some of the divers resurfaced too quickly and did not survive despite being placed in a decompression chamber.  He could not remember any names or units for these individuals; he could not recall any specific time frame for the alleged stressor events; and he could not recall any names of individuals with whom he served.  

Because service connection for PTSD was denied in April 2006 based on a finding that there was no evidence of a diagnosis of PTSD or of a stressor event in service, for evidence to be new and material in this matter, it would have be evidence that addresses these two elements of a successful claim of service connection for PTSD. 

The new evidence received since the April 2006 rating decision includes VA treatment records that show a diagnosis of PTSD and the Veteran's sworn testimony (presumed credible for the purpose of reopening) describing stressor events in service.  This evidence is new and addresses the unestablished facts needed to substantiate the Veteran's claim; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for PTSD may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that when the Board reopens a claim but the RO did not, the claim must be remanded for initial RO de novo consideration unless there is a waiver, or prejudice to the appellant would arise from not doing so.  Here, there has been no waiver of such procedural right, and the Board is unable to find that the Veteran would not be prejudiced.  Accordingly, a remand is mandated.  

On de novo review a noncombat related service connection for PTSD claim there is no presumption of credibility; an assessment of the credibility of the Veteran's accounts is necessary.  Here, proper assessment of the Veteran's credibility requires preliminary further development.   The reopening of the claim also triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disability.  The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a reopened claim for service connection, the claim is to be denied.  See C.F.R. § 3.655(b)).

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the Veteran that, so far, he has no traumatic experience in service that has been deemed corroborated.  He should be notified that if he wishes to have a specific event(s) considered as underlying stressor(s) for a diagnosis of PTSD (such as witnessing divers resurfacing too quickly and dying despite being placed in a decompression chamber, or measuring and handling body bags for these divers), he must provide sufficient identifying information (name of casualty and approximate date and location) to enable VA to seek corroboration.  He should have opportunity to respond.  If he provides sufficient information regarding any specific stressor event, the RO should arrange for exhaustive development to corroborate the identified stressors (to include from ship's logs).  

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities, and specifically whether or not he has PTSD based on a verified stressor event in service.   The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination, and the examiner should be advised of what in-service stressor events, if any, are corroborated by credible supporting evidence.  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

b)  Please express an opinion regarding the etiology of each diagnosed psychiatric disability entity, and specifically whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/event(s) therein.

c)  The examiner must specifically opine whether at least as likely as not (50% or better probability) the Veteran has PTSD in accordance with DSM-IV based on a corroborated stressor event in service (to include each specific stressor event found corroborated by the RO on remand).  

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim de novo.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


